Citation Nr: 0328234	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to permanent and total disability rating for 
pension purposes.  


ATTORNEY FOR THE BOARD


B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1984 to 
October 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In June 2003, the veteran's claims file was 
permanently transferred to the RO in St. Petersburg, Florida.  
REMAND

The veteran asserts that he is permanently and totally 
disabled and should be granted non service-connected 
disability pension purposes.  Specifically, the veteran 
maintains that he cannot work due to multiple disabilities 
including, asthma, a back disorder, and a psychiatric 
disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has provided specific guidance on how a permanent and 
total disability rating for pension purposes should be 
adjudicated.  In Vargas-Gonzalez v. West, the Court 
determined that the Board is required to review the 
assignment of percentage ratings for each disability 
identified.  Vergas-Gonzalez v. West, 12 Vet. App. 321 
(1999).  In instances where percentage ratings for one or 
more of the veteran's disabilities has not been assigned the 
originating agency, further is required so that the Board can 
undertake the review process set out by the Court.  
Additionally, even where the RO has identified a disability 
and assigned a rating, further development may be required in 
order to apply the rating criteria by which the disability is 
evaluated properly.  Id. 

In the September 1999 rating decision, the RO rated the 
veteran's disabilities, but limited those disabilities to 
degenerative disc disease of L4-L5 and L5-S1 areas of spine, 
and the bronchial asthma.  Subsequent VA medical records 
reflect the veteran was seen and treated for additional 
disorders including a right ankle disorder (right ankle 
sprain), a right wrist disorder, ingrown toenails of the left 
and right foot, left femoral tendonitis, tinea versicolor, 
and depression.  These disorders have not been rated and 
further development is required.  Vargas-Gonzalez v. West, 
supra. 

The Board notes that the RO has rated the veteran's back 
disorder at 20 percent under 38 C.F.R. § 4.71, Diagnostic 
Code 5293, which pertains to intevertebral disc syndrome.  
During the course of this appeal the regulations pertaining 
to intervetebral disc syndrome were amended, and became 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  Where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The RO has not had occasion to consider the veteran's back 
disorder under the new regulations.    

The most recent VA examination of record is dated in November 
1999.  However, a compensation and pension examination 
inquiry suggests that the veteran may have been provided the 
VA examinations in May 2003 at the VA medical facility in San 
Juan, Puerto Rico.  The inquery shows that a spine 
examination was ordered for degenerative disc disease, a 
disease of the lumbar spine.  A respiratory examination for 
bronchial asthma, and a general examination for left elbow 
fracture, right ankle sprain, right wrist trauma, and 
residual right middle finger wound were also ordered.  The 
Board notes that reports of those examinations have not been 
associated with the veteran's claims file.  Therefore, the RO 
should attempt to obtain those records.   

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should contact the VA medical 
facility in San Juan, Puerto Rica and 
request copies of VA orthopedic, 
respiratory, and general examinations 
pertaining to the veteran's claim dated 
in 2003.  If such documents are not 
available, it should be so indicated in 
writing. 

2.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the examinations listed below.  
Send the claims folder to the examiner(s) 
for review.  

a.  A general examination, with referral 
to any specialists as necessary, to 
determine the nature and extent of all 
disabilities, including tinea versicolor, 
right and left toe ingrown toenails, and 
residual right middle finger wound.  All 
necessary tests and studies should be 
provided and all findings reported in 
detail.  The examiner should offer an 
opinion as to all current diagnoses that 
the veteran has and indicate symptoms 
related to these diagnoses.  The examiner 
should provide an opinion as whether any 
diagnosed disorder is likely to be 
permanent and to the effect that the 
disabilities have on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

b.  An orthopedic examination to 
determine the nature and extent of any 
low back disability and right ankle, left 
knee, and right wrist disorders.  All 
necessary tests and studies should be 
provided.  All symtomatology should be 
described in detail.  The examiner should 
offer an opinion as to all current 
diagnoses that the veteran has and 
indicate the symptoms related to these 
diagnoses. The examiner should provide an 
opinion as whether any diagnosed disorder 
is likely to be permanent and to the 
effect that the disabilities have on the 
veteran's ability to obtain and retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

c.  A pulmonary examination to determine 
the nature and extent of any respiratory 
disabilities, including asthma and 
bronchitis found to be present.  All 
indicated studies and testing, including 
FEV-1 method, FEV-1/FVC method, and the 
DLCO method, should be conducted.  The 
examiner should offer an opinion as to 
all current diagnoses that the veteran 
has and indicate the symptoms related to 
these diagnoses.  The examiner should 
provide an opinion as whether any 
diagnosed disorder is likely to be 
permanent and to the effect that the 
disabilities have on the veteran's 
ability to obtain and retain 
substantially gainful employment.  The 
rationale for all opinions expressed 
should be provided.  

d.  A psychiatric examination to 
determine the nature and extent of any 
psychological disorder, including 
depression, found to be present.  All 
necessary tests and studies should be 
conducted and all findings reported in 
detail.  The examiner should identify all 
current diagnoses and indicate symptoms 
related to those diagnoses.  The examiner 
should provide the veteran's current 
Global Assessment of Functioning score.  
The examiner should provide an opinion as 
whether any diagnosed disorder is likely 
to be permanent and to the effect that 
the veteran's disability has on his 
ability to obtain and retain 
substantially gainful employment.  The 
examiner should provide a complete 
rationale for all opinions expressed.  

3.  Thereafter, the Ro should review the claims 
file and ensure that all necessary notice and 
development has been undertaken.  If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should then readjudicate the 
issue on appeal, including evaluating all 
identified disabilities.  

5.  If the claim remains denied, the veteran 
and his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond.  
Thereafter, the case should be returned to 
Board for further appellate consideration, if 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



